Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 1 of 10 PAGEID #: 455




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


MALISSA R. HARMON, pro se                          )   Case No. 1:19-cv-670
                                                   )
                       Plaintiff,                  )   The Honorable Michael R. Barrett
                                                   )
v.                                                 )   DEFENDANTS’ MOTION TO
                                                   )   DISMISS THE FIRST AMENDED
HONEYWELL INTELLIGRATED, ET AL                     )   COMPLAINT
                                                   )
                       Defendant.                  )
                                                   )

        Defendant Intelligrated, Inc. d/b/a Honeywell Intelligrated (“Honeywell”) hereby moves

for an Order dismissing the First Amended Complaint of Plaintiff Malissa Harmon on the ground

that it violates Fed.R.Civ. P. 8, because it is so verbose and incoherent as to not be a “short and

plain statement” of Plaintiff’s claim. The First Amended Complaint – at its core a single-plaintiff

employment discrimination action -- consists of 524 paragraphs, many of which contain multiple

allegations, is 109 pages, and purports to reference hundreds of exhibits. As such, it fails to

contain “a short and plain statement of the claim showing that the pleader is entitled to relief”

pursuant to Rule 8(a) and should be dismissed, even under the more lenient pleading standard for

a pro se litigant. Additionally, the purported attachment of numerous extraneous documents to

the Complaint (none of which appear in the record) violates Fed.R.Civ.P. 10(c).

       The reasons supporting this Motion are set forth in detail in the attached Memorandum in

Support.
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 2 of 10 PAGEID #: 456




                                      /s/ Monica L. Lacks
                                      Monica L. Lacks (0078649)
                                      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                      Key Tower
                                      127 Public Square, Suite 4100
                                      Cleveland, OH 44114
                                      216.241.6100
                                      216.357.4733 (FAX)
                                      Email: monica.lacks@ogletree.com

                                      Leah S. Freed
                                      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                      22415 East Camelback Road, Suite 800
                                      Phoenix, Arizona 85015
                                      Telephone: (602) 778-3700
                                      Facsimile: (602) 778-3750
                                      Email: leah.freed@ogletree.com

                                      Attorneys for Defendant Intelligrated, Inc.




                                       2
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 3 of 10 PAGEID #: 457




                                 MEMORANDUM IN SUPPORT


1.      Introduction and Background

        Plaintiff Melissa Harmon, pro se, has filed the subject 109-page First Amended

Complaint (FAC) against Honeywell.1 As established below, the FAC violates the Federal Rules

of Civil Procedure in multiple respects. Specifically, the FAC fails to state a claim as required

by the “short and plain statement” requirement of Rule 8(a), and fails to satisfy the requirements

of Rule 10, “Form of Pleadings”.

        Fed. R. Civ. P. 8 states, in relevant part, as follows:

        (a) Claim for Relief. A pleading that states a claim for relief must contain:

        (1)     a short and plain statement of the grounds for the Court's jurisdiction, unless the

Court already has jurisdiction and the claim needs no new jurisdictional support;

        (2)     a short and plain statement of the claim showing that the pleader is entitled to

relief; and

        (3)     a demand for the relief sought, which may include relief in the alternative or

different types of relief.

        Rule 8 requires plaintiffs “to edit and organize their claims and supporting allegations

into a manageable format.” Aaron v. Medtronic, Inc., No. 1:13–cv–301 (S.D. Ohio 2013) 2013


1 Plaintiff’s original Complaint, filed on August 27, 2019 (ECF 3), was 107 pages, and violated
Rule 8 for the same reasons as the First Amended Complaint. Further, Plaintiff failed to serve
undersigned counsel with the First Amended Complaint, despite having notice of counsel’s
representation. On Wednesday, September 25, 2019, counsel emailed Plaintiff, advising Plaintiff
of counsel’s representation of Honeywell and requesting Plaintiff’s stipulation to a 21-day
extension of time to respond to the original Complaint, pursuant to L.R. 6.1. Plaintiff responded
on September 26, 2019 stating that she would agree only to a 14-day extension. Plaintiff made
no mention of the fact that she planned to file a First Amended Complaint the following day
(September 27) and never served counsel with the First Amended Complaint. Rather, counsel
learned of it upon checking the docket in this matter.


                                                   3
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 4 of 10 PAGEID #: 458




WL 5177168 (quoting Hollon v. E. Ky. Corr. Complex, No. 10–CV–177–KSF, 2012 U.S. Dist.

LEXIS 74676, at *5, 2010 WL 2924091 (E.D.Ky. July 22, 2010)). Further, as the Court

explained in Lewis v. Almeida, No. 3:13-CV-675-TAV-CCS, 2014 WL 2718899, at *4 (E.D.

Tenn. June 16, 2014):

        Rule 8 serves the important purpose of requiring plaintiffs to state their claims
        intelligibly so as to inform the defendants of the legal claims being asserted.”
        Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir.2007). The statement of the
        claim must be “plain” because “the principal function of pleadings under the
        Federal Rules is to give the adverse party fair notice of the claim asserted so as to
        enable him to answer and prepare for trial.” Salahuddin v. Cuomo, 861 F.2d 40,
        42 (2d Cir.1988). The statement should also be short because “unnecessary
        prolixity in a pleading places an unjustified burden on the court and the party who
        must respond to it because they are forced to select the relevant material from a
        mass of verbiage.” Id. (quotations omitted); see also Vicom, Inc. v. Harbridge
        Merch. Servs., Inc., 20 F.3d 771, 775–76 (7th Cir.1994) (noting that a complaint
        that is “prolix and/or confusing makes it difficult for the defendant to file a
        responsive pleading and makes it difficult for the trial court to conduct orderly
        litigation”). A court is not obligated to “stitch together cognizable claims for relief
        from [a] wholly deficient pleading” filed by a plaintiff. Id.; see, e.g. Plymale v.
        Freeman, 930 F.2d 919, 1991 WL 54882, at *1 (6th Cir. Apr.12, 1991) (affirming
        district court's dismissal of 119 page “rambling complaint”).

        Here, Plaintiff’s 109-page FAC falls far short of the requirements of Rules 8. By way of

illustration:

        •       The FAC contains 524 numbered paragraphs. Many of those paragraphs contain

                rambling soliloquies of multiple allegations within them.

                o       For example, paragraph 61 reads:

                        61.    Over the next months the Plaintiff was directed to train
                Misty Sanderson on all the tasks she was trained by Cindy Levitz,
                former Supervisor Install Admins and Misty Sanderson trained the
                Plaintiff on her previous Install Field Admin responsibilities. While
                Sanderson was transitioning into her new role, she transited all of
                her projects to the Plaintiff because she didn't feel comfortable with
                the other Admins handing her projects because of mistakes she
                complained they made. Plaintiff began to provide Install Field
                Admin support to Brett Sanderson, Manager, Mechanical
                Installation. Plaintiff also continued to handle her normal contract


                                                  4
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 5 of 10 PAGEID #: 459




           vendor related duties including still trying to get the Installation
           Department to adhere to Company purchasing policies. Plaintiff
           continued to document advising Installation Management of
           continued fraudulent accounting and payroll activity which
           continued internally within the Installation Department. Plaintiff
           provided supporting documentation as requested by Company
           officials, still nothing being resolved. Plaintiff started to feel more
           hostility and resentment attitudes against her during this time.

           o      In similar fashion, paragraph 67 reads:

                   67.     November 19, 2015 Due to a backlog of vendor invoices
           not being able to be processed Plaintiff requests to speak with Andrew
           Geyer, (new) Director Mechanical Installation Services that Mechanical
           Managers are not following Company purchasing process. Plaintiff also
           advised invoices are being received without a requisition being submitted.
           Plaintiff explained the purchasing process to Andrew Geyer since he was
           new to the department and also explained that these unresolved invoices
           are affecting the Accounting Department as well as the balancing of our
           contract vendor log. Plaintiff advised that she had already spoken with
           Misty Sanderson multiple times but she was not doing anything to resolve
           issues and that the unresolved issues were not allowing her to complete
           her job responsibilities. Plaintiff felt that because she questioned Misty
           Sanderson's husband's projects and other questionable field expenses and
           invoicing that it presented a conflict of interest, as Misty Sanderson would
           direct Plaintiff to continue to process questionable department invoices
           and timesheets even after expressing stating that they are falsifying and
           charging projects for services and goods not rendered or properly
           approved through the Company purchasing policy (Attachment E-6).

     •     The FAC does not even reach the “Causes of Action” (of which Plaintiff purports

           to state fourteen) until paragraph 434.

     •     Throughout the FAC, Plaintiff inserts unnumbered paragraphs without

           explanation. For example, after Paragraph 16, Plaintiff states:

                  Plaintiff transitioned into her newly created role in order to provide
                  checks and balances to the department.               The Installation
                  department was not adhering to the company-wide purchasing
                  policies at the time of Plaintiff’s promotion. Plaintiff created a
                  departmental spreadsheet to balance that departments vendor labor.
                  Plaintiff advised Company officials of balancing issues and
                  solutions.



                                             5
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 6 of 10 PAGEID #: 460




               (ECF 6, PAGEID 236). See also PAGE ID 240, 243, 245, 257, 259, 283, 304,

               320, 322 and 324.

       •       The caption of the FAC and the fourteen causes of action asserted in the FAC

               reflect that this action is brought exclusively against Honeywell. However, the

               FAC lists ten Honeywell employees as “Parties” to the case. ECF 6, PAGEID

               233-234. The FAC refers to the alleged conduct of “Defendants” throughout the

               fourteen causes of action, all of which expressly state that they are asserted only

               “against Defendant Honeywell Intelligrated”.      Additionally, ¶¶ 473 and 474

               reference the alleged conduct of “the individual Defendants”, despite the fact that

               the Seventh Cause of Action in which they appear is asserted exclusively against

               Honeywell.

       •       The FAC contains numerous paragraphs that contain no allegations at all, but

               seemingly identify “attachments” (which do not appear anywhere in the record).

               See, e.g. ECF 6, ¶¶ 390-401, PAGEID 320-21.

       •       The FAC is replete with references to hundreds of purported, unidentified

               “attachments”, presumably including numerous internal company emails, other

               internal company documents, FMLA documentation, performance reviews, and

               pay statements. These documents are not contained in the record.

2.     The FAC Should Be Dismissed Under Rule 8 Because It is Verbose, Unintelligible
       and Prejudicial to Honeywell and the Individuals Identified as “Party” Defendants.

       All of the aforementioned factors require dismissal of the FAC under Rule 8(a), In

particular, the length and prolixity of the FAC and its failure to denote whether Honeywell is the

exclusive Defendant and, if not, which causes of action are asserted against which specific

Honeywell employees, renders the FAC unintelligible and highly prejudicial to Honeywell and


                                                6
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 7 of 10 PAGEID #: 461




the other potential Defendants. Courts in this Circuit have regularly dismissed complaints under

similar circumstances. In Arnold v. Alphatec Spine, Inc., No. 1:13-cv-714, 2014 WL 2896838

(S.D. Ohio June 26, 2014), the court held that a 59-page complaint was “neither short, nor plain”

such that it was subject to dismissal under Rule 8.        The court further concluded that the

plaintiff’s repeated references to “defendants” without specifying the conduct attributable to each

failed to meet Rule 8’s notice requirements because the Complaint failed to provide the

defendants with sufficient notice of the claims asserted against them and distinguish between

each defendant’s conduct and potential liability. Id. at *4 (citing Aaron, et al v. Durrani, et al.

Case no. 1:13-cv-202 (S.D Ohio Mar. 13, 2013).

       The length of the subject FAC – which is nearly twice as long as the one in Arnold – and

Plaintiff’s replete references to the “Defendants’” alleged conduct among the fourteen causes of

action, without differentiating among the ten Honeywell employees referenced among the

“Parties”, likewise requires its dismissal under Rule 8. See also James v. Vallie, 198 F.3d 245

(6th Cir. 1999) (unpublished) (dismissal of 71-page complaint with 31 overlapping, repetitive

counts and 163 exhibits, without permitting pro se plaintiff leave to amend, was not in error);

Plymale v. Freeman, 930 F.2d 919 (6th Cir. 1991) (unpublished) (affirming dismissal of pro se

plaintiff’s “rambling complaint” that was 119 pages long and encompassed 24 counts for failure

to comply with Rule 8); Shabazz v. Xerox, No. 1:15-cv-578, 2014 WL 4181600, at *3 (S.D. Ohio

Aug. 21, 2014) (observing that the “442 paragraph complaint … cannot be considered a short

and plain statement of the case”, and that the complaint also failed to meet the requirement of

Rule 8(b)(1) that “[e]ach allegation must be simple concise and direct”).

       In Lewis v. Almeida, supra, 2014 WL 2718899, the court dismissed a pro se plaintiff’s

163-page, 958 paragraph complaint that contained 95 exhibits for failure to state a claim for



                                                7
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 8 of 10 PAGEID #: 462




relief in conformance with Rule 8. As the court observed, while pro se litigants are held to less

stringent standards than formal pleadings drafted by lawyers, the “lenient treatment generally

accorded to pro se litigants has limits.” Id. at *5 (quoting Pilgrim v. Littlefield, 92 F.3d 413, 416

(6th Cir. 1996)). As such, “[l]iberal federal pleading standards do not permit litigants – even

those acting pro se – to proceed on pleadings that are not readily comprehensible.” Id., citing

Becker v. Ohio State Legal Servs. Ass’n, 19 Fed. Appx. 321, 322 (6th Cir. 2001); Janita Theresa

Corp. v. United States Attorney, No. 96-1706, 1997 WL 211247, at *1 (6th Cir. Apr. 28, 1997).

The FAC before this court falls well within the parameters of those which courts of this Circuit

have dismissed for failure to comply with Rule 8, regardless of Plaintiff’s pro se status.

3.     Plaintiff’s Attempt to Incorporate Hundreds of Unidentified, Extraneous Materials
       Violates Rule 10.

      In addition, Plaintiff’s attempt to incorporate by reference seemingly hundreds of

unidentified documents is further ground for dismissal. Fed. R. Civ. P. 10 likewise encourages

clarity and brevity in pleadings, and further addresses the incorporation of documents. Rule

10(c) permits the incorporation of “instruments” into a complaint. It provides, in relevant part,

that “[a] copy of a written instrument that is an exhibit to a pleading is a part of the pleading for

all purposes.”   “An ‘instrument’ [ … ] defines rights, duties, entitlements, or liabilities.”

Copeland v. Aerisyn, LLC, No. 1:10–CV–78, 2011 WL 2181497, at *1 (E.D.Tenn. June 3, 2011)

(quoting Black's Law Dictionary (9th ed. 2009)). In Aaron v. Medtronic, Inc., No. 1:13–cv–301,

2013 WL 5177168 (S.D. Ohio 2013), the court dismissed the complaint for failure to comply

with Rules 8(a) and 10(c), the latter on the ground that the plaintiffs’ “various attached

complaints and narratives are not ‘instruments’ but rather constitute precisely the type of

‘lengthy or numerous exhibits containing extraneous [ ... ] material [that] should not be attached

to the pleadings.’” (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice &


                                                 8
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 9 of 10 PAGEID #: 463




Procedure § 1327 (3rd. ed. 2009)). Although Honeywell can only surmise what unidentified

documents Plaintiff seeks to incorporate because they are not filed in the record, it would appear,

based on the references within the FAC, that they are not “instruments”, but rather extraneous

materials that have no place in a pleading.

                                         CONCLUSION

       For the reasons stated above, Defendant Intelligrated, Inc. d/b/a Honeywell Intelligrated

respectfully requests that the Court dismiss the First Amended Complaint in this action.



                                               Respectfully submitted,

                                               /s/ Monica L. Lacks
                                               Monica L. Lacks (0078649)
                                               Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                               Key Tower
                                               127 Public Square, Suite 4100
                                               Cleveland, OH 44114
                                               216.241.6100
                                               216.357.4733 (FAX)
                                               Email: monica.lacks@ogletree.com

                                               Leah S. Freed
                                               Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                               22415 East Camelback Road, Suite 800
                                               Phoenix, Arizona 85015
                                               Telephone: (602) 778-3700
                                               Facsimile: (602) 778-3750
                                               Email: leah.freed@ogletree.com

                                               Attorneys for Defendant Intelligrated, Inc.




                                                9
Case: 1:19-cv-00670-DRC-KLL Doc #: 9 Filed: 10/04/19 Page: 10 of 10 PAGEID #: 464




                               CERTIFICATE OF SERVICE

       I hereby certify that, on October 4, 2019, a copy of the foregoing Defendant’s Motion to

Dismiss Plaintiff’s First Amended Complaint was filed electronically with the Clerk of Court

using the CM/ECF system and was served by email at Plaintiff’s email address below:

       Malissa R. Harmon
       1512 N. Breil Road
       Middletown, OH 45402
       malissaharmon24@gmail.com

       Pro Se Plaintiff

                                           /s/ Monica L. Lacks
                                           Attorney for Defendant Intelligrated, Inc.


                                                                                        40140769.2




                                              10
